Citation Nr: 0103151	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of overpayment of VA pension benefits 
in the amount of $6,025.00.

(The issues of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a low back disability and of entitlement to 
service connection for numbness of the legs are addressed in 
a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  In September 1999, the RO determined that there had 
been a debt created in the amount of $6,025.00, due to 
overpayment of VA pension benefits.  In a January 2000 
decision by the RO's Committee on Waivers and Compromises, 
entitlement to a waiver of the $6,025.00, debt was denied.


REMAND

After review of the claims file, the Board finds that 
appellate review of this case is not yet authorized.

Initially, the Board finds that the veteran properly 
disagreed with the RO's determination that an overpayment 
debt had been created.  In October 1999, the veteran 
submitted a response to the RO's September 1999 determination 
that an overpayment of VA pension benefits had occurred.  In 
the response, he stated that he disagreed with that decision 
and that he wanted an audit of the debt.  The Board finds 
that this is an adequate, timely notice of disagreement 
contesting the validity of the debt.  Since the veteran filed 
a timely notice of disagreement with respect to the issue of 
the validity of the debt, the Board's jurisdiction has been 
triggered.  At this point, the issue must be REMANDED, as per 
Manlincon v. West, 12 Vet. App. 238  (1999), so that the RO 
can issue a statement of the case on the underlying claim.  
See 38 U.S.C.A. § 7105(a)  (West 1991) (Appellate review will 
be initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case is 
furnished.); 38 C.F.R. §§ 20.200, 20.201  (2000).  

Consequently, this matter must be remanded in order for the 
veteran to be assured of full procedural due process.  See 
38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added); Manlincon v. West, 
12 Vet. App. 238  (1999).

Furthermore, the Board finds that the perfected appeal of 
entitlement to a waiver of overpayment of VA pension benefits 
in the amount of $6025.00, must be deferred.  This issue is 
"inextricably intertwined" with the issue of the validity 
of the overpayment indebtedness, as a decision that the debt 
was not valid would render moot the issue of waiver of that 
debt.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991); 
EF v. Derwinski, 1 Vet. App. 324  (1991); Harris v. 
Derwinski, 1 Vet. App. 180  (1991).  The United States Court 
of Appeals for Veterans' Claims has held that, when the 
validity of a debt is challenged by an appellant, a threshold 
determination must be made on that question prior to a 
decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430  (1991).  VA's General 
Counsel has reinforced this obligation by holding that where 
the validity of a debt is challenged that issue must be 
developed before the issue of entitlement to waiver of the 
debt can be considered.  VAOGCPREC 6-98  (April 24, 1998).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096  (2000); see Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991) (Where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied.). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87  (November 17, 2000), 00-92  
(December 13, 2000), and 01-02  (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The veteran and representative should 
be issued a Statement of the Case with 
respect to the issue of whether the 
indebtedness to VA in the amount of 
$6,025.00, due to overpayment of VA 
pension benefits, is a valid debt.  The 
veteran should be advised that he may 
perfect his appeal of this issue by 
filing a substantive appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b)  
(2000), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

3.  Thereafter, the RO should review any 
and all properly perfected claims on 
appeal to determine if any change is 
warranted.

4.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



